                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

John Ryan Tate Wilson,                         )            Civil Action No. 2:19-1208-RMG
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )                ORDER AND OPINION
                                               )
Spartanburg County Regional Hospital           )
and Spartanburg County Jail,                   )
                                               )
        Defendants.                            )
~~~~~~~~~~~~~~-                                )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 11) recommending that Plaintiffs claim be dismissed without prejudice.                 For the

reasons set forth below, the Court adopts the R & R as the Order of the Court and dismisses

Plaintiffs claim without prejudice.

I.     Background

       Plaintiff John Ryan Tate Wilson is an incarcerated person proceeding pro se to bring a

claim under 18 U.S.C. § 1983 alleging discrimination, cruel and unusual punishment,

malpractice, depreciation of character, and false imprisonment. (Dkt. No. 1 at 2, 4-6.) According

an appropriately liberal construction to this pro se litigant's pleading, Plaintiff contends that on

May 18, 2018 he was at the Spartanburg County Regional Hospital for treatment of an overdose

when the staff administered an injection that caused him to black out. Wilson asserts that he was

later told that he tackled a security guard while blacked out, for which he was then arrested and

charged with assault and battery and threatening a public official, although there were no videos

or witnesses. Wilson alleges that he has been treated cruelly by hospital staff. (Id. at 4-6.)




                                                   -1-
II.    Legal Standard

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S . 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l)(C).

Where there are no objections to the R & R, the Court reviews the R & R to "only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation." Fed.

R. Civ. P. 72 advisory committee's note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) ("In the absence of objection . .. we do not believe that it requires any explanation.").

III.   Discussion

       The Court finds that the Magistrate Judge addressed the issues and correctly concluded

that this case may be dismissed pursuant to Rule 41 . Plaintiff filed no objections to the R & R.

       The Magistrate Judge issued a Proper Form Order that Plaintiff furnish documents

necessary to allow issuance and service of process, and the Clerk of Court provided Plaintiff with

these forms . (Dkt. No. 6.) Plaintiff responded by letter that he was seeking assistance of counsel.

(Dkt. No. 10.) Plaintiff has not provided the required documents by the deadline of May 27,

2019, nor has any counsel noticed an appearance on his behalf.

       Plaintiffs lack of response indicates his intent not to continue prosecuting his claim.

Such failure to prosecute and to respond to a Court Order subjects the case to sua sponte

dismissal. Fed. R. Civ. P. 41(b) ("If the plaintiff fails to prosecute or to comply with these rules

or a court order, a defendant may move to dismiss the action or any claim against it."); Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) ("The authority of a court to dismiss sua sponte

for lack of prosecution has generally been considered an 'inherent power,' governed not by rule

or statute but by the control necessarily vested in courts to manage their own affairs so as to


                                                -2-
achieve the orderly and expeditious disposition of cases."); Ballard v. Carlson, 882 F.2d 93 , 95-

96 (4th Cir. 1989) (district court' s dismissal following failure to respond to a specific directive is

not abuse of discretion). Last, as the Magistrate Judge discusses, Plaintiffs complaint is also

subject to dismissal for failing to state a claim on which relief can be granted against either

Defendant.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 11) as the Order of

the Court and DISMISSES WITHOUT PREJUDICE Plaintiffs complaint without issuance or

service of process.

       AND IT IS SO ORDERED.




                                                       United States District Court Judge
June~V, 2019
Charleston, South Carolina




                                                 -3-
